DETAILED ACTION
A response to the non-final Office action mailed on June 11, 2020 was filed on September 11, 2020, including an amendment to the claims.  Claims 1, 3, 7, 13-16, 22, 24 and 37 are amended and new claims 38-40 are added.  Thus, claims 1-18, 20-29 and 37-40 are pending.  Claims 1, 13 and 37 are the independent claims.

Response to Amendment
The objection to claim 1 set forth in the non-final Office action is withdrawn in light of the applicant’s amendment.

Response to Arguments
The applicant notes that claim 1 as amended recites “transferring the pattern … at least twice under each identical transfer condition including one transfer condition of a first parameter and another transfer condition of the first parameter,” and argues that “the same parameter, which is the ‘first parameter’ recited in claim 1, is used for transferring the pattern at least twice and determining the optimum transfer condition.”  As an example, the applicant refers to FIG. 12 of the specification, which “shows five different conditions of the same parameter,” and FIG. 17, which “shows optimum conditions of each divided area using the same parameter.”  The applicant argues that the Sawai reference “discloses that different parameters (including the exposure amount E and the focus value F) are each determined based on multiple different conditions of the different parameters,” but “does not teach or suggest determining an optimum condition based on different conditions of the same parameter.”  The applicant states that “according to Sawai, the light exposure amount E and the focus value F are sequentially changed in a matrix,” and argues that Sawai does not teach or suggest “transferring the pattern … at least 
However, the examiner respectfully disagrees with the applicant’s conclusions.  As set forth in the non-final Office action, Sawai discloses transferring a pattern to a plurality of chip areas S of a semiconductor “test” wafer W under different transfer conditions, including different light exposure amounts E and focus values F.  See Sawai at FIG. 4, column 8, lines 39-44 and column 10, lines 32-56.  With respect to the claim as amended, the light exposure amount represents a “parameter” and the focus value represents another parameter; the different values of the light exposure amount from E0 to En (or from E1 to En as illustrated in FIG. 4) and the different values of the focus value from F0 to Fm (F1 to Fm) represent different “conditions” of the two parameters.  Id.  Thus, the pattern is transferred “at least twice under each identical transfer condition including one transfer condition of a first parameter and another transfer condition of the first parameter” such as now claimed because, for example, the pattern is transferred “m” number of times (in a column of chip areas) under each one of the conditions from E1 to En of the light exposure parameter.  Id. at FIG. 4.  Alternatively, the pattern is transferred “at least twice under each identical transfer condition including one transfer condition of a first parameter and another transfer condition of the first parameter” such as now claimed because, for example, the pattern is transferred “n” number of times (in a row of chip areas) under each one of the conditions from F1 to Fm of the focus parameter.  Id.
As set forth in the non-final Office action, Sawai further discloses determining optimum transfer conditions based on the result of the transfer.  Id. at column 12, lines 27-32 and column 13, lines 23-35.  The optimum transfer conditions are based on the transfer result of “the one 1 to En of the light exposure parameter.  Id. at FIG. 5, FIG. 6 and column 11, lines 10-21 and 52-64.  Alternatively, the optimum transfer conditions are based on the transfer result of “the one transfer condition of the first parameter and the other transfer condition of the first parameter” such as now claimed because, for example, the optimum transfer conditions are based on the transfer result of the different conditions from F1 to Fm of the focus parameter.  Id.  As set forth in the non-final Office action, Sawai further discloses transferring the pattern to “product” wafers W under the optimum transfer conditions.  Id. at column 13, lines 36-50.
Sawai does not expressly disclose dividing each of the plurality of chip areas S into a plurality of divided areas, and therefore does not disclose that the “optimum transfer condition” includes “a first transfer condition corresponding to a divided area of the chip area” based on the transfer result and “a second transfer condition corresponding to another divided area of the chip area” based on the transfer result such as claimed.  Nonetheless, both of the Ota and Anderson references disclose dividing the chip area into a plurality of divided areas and determining different conditions corresponding to each of the divided areas.
For example, Ota discloses dividing the chip area into a plurality of areas or “meshes” and determining an optimum “dropping amount” corresponding to each of the divided areas.  See Ota at FIG. 5 and ¶¶ [0022], [0025]–[0026] and [0032].  The dropping amounts are transfer conditions corresponding to each of the divided areas, and account for different patterns or areas of different pattern density within the chip area.  Id. at ¶¶ [0043]–[0047].  Likewise, Anderson discloses sub-dividing each of the chip areas 105 of a semiconductor substrate 100 into a Id. at FIG. 3 and column 4, lines 18-31.  The adjustments to the fabrication process mean that there are different fabrication conditions corresponding to each of the sub-divided regions 110.
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and would have been prompted to account for areas of different pattern density within the chip area, as Ota suggests, and for differences within the chip area that result from the fabrication process, as Anderson suggests.  Thus, to the extent that Sawai does not disclose that the optimum transfer conditions include “a first transfer condition corresponding to a divided area of the chip area” and “a second transfer condition corresponding to another divided area of the chip area” such as claimed, the combined teachings of the references would have suggested these limitations to those of ordinary skill in the art.
Here, the applicant contends that Ota, like Sawai, does not teach or suggest “transferring the pattern … at least twice under each identical transfer condition including one transfer condition of a first parameter and another transfer condition of the first parameter,” or that the first and second transfer conditions are based on the transfer result of “the one transfer condition of the first parameter and the other transfer condition of the first parameter” such as now recited in the claim.  Likewise, the applicant contends that Anderson, like Sawai and Ota, does not teach or suggest that the first and second transfer conditions are based on the transfer result of “the one transfer condition of the first parameter and the other transfer condition of the first parameter” such as now recited in the claim.  See the applicant’s remarks at pages 15-17.
In re Keller, 642 F.2d 413, 208 USPQ 871 (C.C.P.A. 1981).  The examiner submits that the combined teachings of Sawai, Ota and Anderson would have suggested the claimed invention to those of ordinary skill in the art for the reasons set forth above.
The applicant further argues that “in a photolithography process” such as Sawai’s, “for every light exposure shot, light transmitted from a light source is radiated onto a portion of a wafer through a mask for a limited period of time” in which “the exposure parameter is constant.”  The applicant argues that a person of ordinary skill in the art “would understand that it is impossible to divide a single shot into a plurality of divided areas, and to adjust the exposure amounts and focus values of such divided areas.”  The applicant concludes that “it would not have been obvious to modify Sawai in view of Ota and/or Anderson to further divide Sawai’s matrix elements and determining the light exposure conditions of the divided matrix elements.”  See the applicant’s remarks at page 17.
As noted in the non-final Office action, the examiner agrees that a “shot” such as in Sawai refers to one exposure with one light exposure amount and one focus value, and that different light exposure amounts and focus values in different areas of the same shot would not have been obvious.  Therefore, absent a teaching or suggestion that the area of the shot and/or the photomask is smaller than the area of the chip area, different light exposure amounts and focus values in smaller (divided) areas of the chip area would not have been obvious.  However, the light exposure amount and the focus value are not the only parameters under which the pattern is transferred.  For example, Sawai discloses forming a resist film on the wafer before the 

The applicant contends that claims 13 and 37 and the dependent claims are allowable over Sawai, Ota and Anderson for the same reasons as argued above with respect to claim 1.  See the applicant’s remarks at page 18.  However, the examiner respectfully disagrees for the same reasons as set forth above.

Rejections under 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-18, 20-29 and 37-40 are rejected under pre-AIA  35 U.S.C. § 103(a) as unpatentable over U.S. Patent No. 7,960,078 to Sawai et al. (“Sawai”) in view of U.S. Pub. No. 2010/0124601 to Ota et al. (“Ota”) and U.S. Patent No. 7,393,703 to Anderson et al. (“Anderson”).

Claim 1
Sawai teaches or suggests a pattern forming method comprising:
transferring a pattern formed in a surface of a template to a plurality of chip areas in a semiconductor substrate under different transfer conditions, wherein transferring the pattern formed in the surface of the template to the plurality of chip areas in the semiconductor substrate under the different transfer conditions comprises transferring the pattern formed in the surface of the template to the semiconductor substrate at least twice under each identical transfer condition including one transfer condition of a first parameter and another transfer condition of the first parameter (see, e.g., column 8, lines 39-44 and column 10, lines 32-56, describing transferring a pattern from a photomask or template to a plurality of chip areas S of a semiconductor wafer W under different transfer conditions, including one condition E1 and another condition E2 of a light exposure parameter E and one condition F1 and another condition F2 of a focus parameter F, and see, e.g., FIG. 4, further showing the plurality of chip areas and the different transfer conditions, and that the pattern is transferred at least twice under each of the conditions of the light exposure parameter E and at least twice under each of the conditions of the focus parameter F);
determining, by a computer, an optimum transfer condition, wherein the optimum transfer condition in a chip area includes a transfer condition based on a transfer result of the one transfer condition of the first parameter and the other transfer condition of the first parameter (see, e.g., column 12, lines 27-32 and column 13, lines 23-35, describing determining optimum 1 and the other condition E2 of the light exposure parameter E and the one condition F1 and the other condition F2 of the focus parameter F); and
transferring the pattern onto the semiconductor substrate using the optimum transfer condition (see, e.g., column 13, lines 36-50, describing transferring the pattern based on the optimum transfer conditions).
Sawai does not expressly disclose dividing, by the computer, each of the plurality of chip areas into a plurality of areas, does not expressly disclose that an optimum transfer condition is determined for each set of the corresponding divided areas in the plurality of chip areas and includes a first transfer condition corresponding to a divided area of the chip area and a second transfer condition corresponding to another divided area of the chip area, and does not expressly disclose that the pattern is transferred onto the semiconductor substrate using the optimum transfer condition determined for each of the divided areas.
However, in an analogous art, Ota discloses transferring a pattern to a semiconductor substrate (see, e.g., paragraphs [0019] and [0023]).  Ota further discloses dividing the chip area into a plurality of areas or “meshes” and determining an optimum drop amount (a transfer condition) for each of the divided areas (see, e.g., FIG. 5 and paragraphs [0022], [0025]–[0026] and [0032]).  The different drop amounts account for different patterns in the divided areas of the chip area (see, e.g., paragraphs [0043]–[0047]).
Likewise, in an analogous art, Anderson discloses fabricating a semiconductor device (see, e.g., column 4, lines 32-57).  Anderson further discloses sub-dividing each of the chip areas 105 of the semiconductor substrate 100 into a plurality of regions 110 (see, e.g., FIG. 1, FIG. 2 
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and would have been prompted to account for areas of different pattern density within the chip area, as Ota suggests, and to account for differences within the chip area that result from the manufacturing process, as Anderson suggests.  Indeed, Anderson discloses that manufacturing processes such as disclosed in Sawai “do not always result in uniform device performance across the same chip” (see, e.g., Anderson at column 1, lines 14-23).  Likewise, Sawai discloses that the results of manufacturing processes are known to vary from the center of the wafer to the periphery, and discloses adjusting the transfer conditions for different areas of the same substrate (see, e.g., Sawai at column 16, lines 22-50).
Thus, dividing each of the plurality of chip areas into a plurality of areas, determining an optimum transfer condition for each set of the corresponding divided areas, including a first transfer condition corresponding to a divided area and a second transfer condition corresponding to another divided area, and transferring the pattern onto the semiconductor substrate using the optimum transfer condition determined for each of the divided areas would have been obvious to those of ordinary skill in the art.
Accordingly, the combined teachings of the references would have suggested the claimed invention to those of ordinary skill in the art.

Claim 2
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 1, wherein the optimum transfer condition is derived based on information on a defect, a 

Claim 3
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 1, wherein determining the optimum transfer condition comprises deriving a relationship between the different transfer conditions of the first parameter and a transfer result obtained by transferring the pattern formed in the surface of the template to the plurality of chip areas in the semiconductor substrate under the different transfer conditions (see, e.g., Sawai at FIG. 5, FIG. 6 and column 11, lines 10-21 and 52-64, describing the relationships between the different light exposure amounts and focus values and the resulting pattern).

Claim 4
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 1, wherein the determining the optimum transfer condition comprises determining an acceptable range of the transfer condition (see, e.g., Sawai at column 12, lines 34-47, describing the acceptable range or “management span” of the transfer conditions).

Claim 5
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 4, wherein a divided area for which the acceptable range of the transfer condition is smaller than a predetermined range is treated as a critical area (see, e.g., Sawai at column 14, lines 8-13 and 49-55, describing a critical area where the transfer conditions for an acceptable pattern are outside of the management span).

Claim 6
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 5, further comprising inspecting the critical area of the semiconductor substrate to which the pattern has been transferred using an optimum condition, for a defect, a film thickness, a size, or a sectional shape (see, e.g., Sawai at column 13, lines 46-61, describing inspecting a size of the pattern).

Claim 7
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 1, wherein transferring the pattern formed in the surface of the template to the plurality of chip areas in the semiconductor substrate under the different transfer conditions of the first parameter comprises transferring the pattern to an imprint material dropped on the semiconductor substrate by ink jet in accordance with drop recipes corresponding to the different transfer conditions (see, e.g., Sawai at column 10, lines 32-56, describing transferring the pattern to a resist film formed on the substrate, and see, e.g., Ota at paragraphs [0019], [0025]–[0026] and [0032], describing dropping the resin or resist on the substrate by ink jet according to different drop amounts).  A person of ordinary skill in the art could have substituted an ink jet such as disclosed in Ota for the means that forms the resist film in Sawai with predictable results and with no change in function (see, e.g., Sawai, step 2 in FIG. 3 and resist coating/developing apparatus 12 in FIG. 1).

Claim 8
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 7, wherein the imprint material is a photocurable resin material (see, e.g., Sawai at column 

Claim 9
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 1, wherein the transfer condition is determined based on a line width of the pattern, a depth of a groove, or a film thickness of a transfer pattern after the pattern transfer (see, e.g., Sawai at column 9, line 50 to column 10, line 9, describing that the determination is made based on shape, line width and film thickness, for example).

Claim 10
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 1, wherein the divided areas are in a grid pattern (see, e.g., Ota at FIG. 5 and Anderson at FIG. 2, both showing the grid pattern of the divided areas).

Claim 11
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 1, wherein the plurality of chip areas are arranged in an identical semiconductor substrate (see, e.g., Sawai at FIG. 4, showing the chip areas S arranged on the wafer W, and Anderson at FIG. 1, likewise showing the chip areas 105 arranged on the substrate 100).

Claim 12
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 1, wherein the template is a single template (see, e.g., Sawai at column 8, lines 60-63 and column 10, lines 32-56, describing the photomask or template).

Claim 13
Sawai teaches or suggests a pattern forming method used in manufacturing a semiconductor device, the method comprising:
transferring a pattern associated with a template to a plurality of chip areas of a semiconductor substrate under different transfer conditions, wherein the different transfer conditions include one transfer condition of a first parameter which transfers to a first chip area of the semiconductor substrate and another transfer condition of the first parameter which transfers to a second chip area of the semiconductor substrate (see, e.g., column 8, lines 39-44 and column 10, lines 32-56, describing transferring a pattern from a photomask or template to a plurality of chip areas S of a semiconductor wafer W under different transfer conditions, including different conditions of a light exposure parameter E and different conditions of a focus parameter F, and see, e.g., FIG. 4, further showing the plurality of chip areas and the different transfer conditions, including one condition E1 of the light exposure parameter E and one condition F1 of the focus parameter F for a first chip area, and another condition E2 of the light exposure parameter E and another condition F2 of the focus parameter F for a second chip area);
determining, by a computer, a chip transfer condition based on a transfer result associated with the pattern from the transferring step, wherein the chip transfer condition [includes] a transfer condition based on the transfer result of the first chip area transferred using the one transfer condition of the first parameter and the transfer result of the second chip area transferred using the other transfer condition of the first parameter (see, e.g., column 12, lines 27-32 and column 13, lines 23-35, describing determining optimum transfer conditions based on the resulting pattern in the first and second chip areas, and see, e.g., FIG. 5, FIG. 6 and column 11, lines 10-21 and 52-64, further showing that the optimum transfer conditions are based on the 1 and the other condition E2 of the light exposure parameter E and the one condition F1 and the other condition F2 of the focus parameter F); and
transferring the pattern based on the chip transfer condition (see, e.g., column 13, lines 36-50, describing transferring the pattern based on the optimum transfer conditions).
Sawai does not expressly disclose using an ink jet to transfer the pattern, does not expressly disclose dividing one or more of the plurality of chip areas into a plurality of areas, and does not expressly disclose that the chip transfer condition includes a first transfer condition corresponding to a divided area of one of the plurality of chip areas and a second transfer condition corresponding to another divided area of the one of the plurality of chip areas.
However, in an analogous art, Ota discloses transferring a pattern to a semiconductor substrate using an ink jet (see, e.g., paragraphs [0019] and [0023]).  Ota further discloses dividing the chip area into a plurality of areas or “meshes” and determining an optimum drop amount (a transfer condition) for each of the divided areas (see, e.g., FIG. 5 and paragraphs [0022], [0025]–[0026] and [0032]).  The different drop amounts account for different patterns in the divided areas of the chip area (see, e.g., paragraphs [0043]–[0047]).
Likewise, in an analogous art, Anderson discloses fabricating a semiconductor device (see, e.g., column 4, lines 32-57).  Anderson further discloses sub-dividing each of the chip areas 105 of the semiconductor substrate 100 into a plurality of regions 110 (see, e.g., FIG. 1, FIG. 2 and column 3, lines 14-29), and adjusting the fabrication process (the fabrication conditions) for each region 110, thereby “reducing within chip device parameter variations” inside each chip area 105 (see, e.g., FIG. 3 and column 4, lines 18-31).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and would have been prompted to account for areas of different pattern 
Thus, dividing one or more of the plurality of chip areas into a plurality of areas and determining a chip transfer condition that includes a first transfer condition corresponding to a divided area of one of the plurality of chip areas and a second transfer condition corresponding to another divided area of the one of the plurality of chip areas would have been obvious to those of ordinary skill in the art.
To the extent Sawai does not expressly disclose using an ink jet, a person of ordinary skill in the art could have substituted an ink jet such as disclosed in Ota for the means that forms the resist film in Sawai with predictable results and with no change in function (see, e.g., Sawai, step 2 in FIG. 3 and resist coating/developing apparatus 12 in FIG. 1).
Accordingly, the combined teachings of the references would have suggested the claimed invention to those of ordinary skill in the art.

Claim 14
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 13, further comprising:
generating, before transferring the pattern associated with the template to the plurality of chip areas, the different transfer conditions of the first parameter based on at least one of: one or 0, and see, e.g., Ota at paragraphs [0025]–[0026], describing that the different transfer conditions are generated based on drop amounts for different patterns).

Claim 15
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 14, wherein generating the different transfer conditions of the first parameter comprises at least one of:
varying the one or more line widths by −20%, −10%, 0%, +10%, and +20%;
varying the coverage map from −0.5 to +0.5;
varying the one or more groove depths from −20 nanometer (nm) to +20 nm;
varying the one or more film thicknesses from −20 nm to +20 nm; or
varying the one or more drop amounts from −5 drops to +5 drops.
For example, Sawai discloses varying the line width H0 within a range of ±δ0 (see, e.g., FIG. 6 and column 12, lines 34-47), suggesting that varying the line width by −10% and +10% or −20% and +20% would have been obvious to those of ordinary skill in the art.  Likewise, Ota discloses varying the drop amounts for different patterns (see, e.g., paragraphs [0025]–[0026]), suggesting that varying the drop amounts from −5 drops to +5 drops would have been obvious to those of ordinary skill in the art.

Claim 16
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 13, wherein transferring the pattern associated with the template to the plurality of chip areas using the different transfer conditions comprises:
transferring the pattern at least twice using a first transfer condition of the first parameter of the different transfer conditions (see, e.g., Sawai at FIG. 4 and column 10, lines 32-56, describing transferring the pattern at least twice under a first condition E1 of the light exposure parameter E and at least twice under a first condition F1 of the focus parameter F); and
transferring the pattern at least twice using a second transfer condition of the first parameter of the different transfer conditions, wherein the first transfer condition of the first parameter is different from the second transfer condition of the first parameter (see, e.g., Sawai at FIG. 4 and column 10, lines 32-56, describing transferring the pattern at least twice under a second condition E2 of the light exposure parameter E and at least twice under a second condition F2 of the focus parameter F).

Claim 17
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 13, further comprising:
inspecting the one or more transferred patterns in the plurality of chip areas, wherein the inspection includes at least one of: obtaining information related to one or more defects, measuring one or more film thicknesses associated with the one or more transferred patterns in the plurality of chip areas, obtaining one or more sectional shapes of the one or more transferred patterns, or obtaining one or more pattern sizes (see, e.g., Sawai at column 13, lines 46-61, describing inspecting a size of the pattern).

Claim 18
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 17, wherein obtaining information related to one or more defects comprises detecting defects based on at least one of:
one or more patterns transferred using a same transfer condition of the different transfer conditions;
repeated patterns in a same chip area of the plurality of chip areas; or
repeated patterns in different chip areas of the plurality of chip areas, wherein the repeated patterns in the different chip areas are transferred using a same transfer condition of the different transfer conditions
(see, e.g., Sawai at column 15, lines 51-58 and column 16, lines 4-15, describing detecting defects based on one or more patterns transferred under the same light exposure amount and focus value “for all the shots” on the substrate).

Claim 20
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 13, wherein determining the chip transfer condition comprises:
determining, for each divided area, a relation between the different transfer conditions of the different transfer conditions and the transfer result, wherein the transfer result is obtained based on an inspection of the one or more transferred patterns in the plurality of chip areas (see, e.g., Sawai at FIG. 6 and column 11, lines 52-64, describing the relationships between the different light exposure amounts and focus values and the resulting pattern, and column 13, lines 46-50, describing inspecting the resulting pattern);

determining the condition amount based on the acceptable range (see, e.g., Sawai at column 13, lines 51-61, describing that the light exposure amount and focus value are based on the acceptable range).

Claim 21
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 20, further comprising at least one of:
determining whether the condition amount deviates to one end of the acceptable range; or
determining whether the acceptable range is substantially zero or less than a predetermined range
(see, e.g., Sawai at column 14, line 61 to column 15, line 5, describing transfer conditions that are shifted toward the outside of the management span).

Claim 22
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 21, further comprising:
if the condition amount deviates to one end of the acceptable range, adjusting one or more transfer conditions of the different transfer conditions of the first parameter (see, e.g., Sawai at column 14, line 61 to column 15, line 5, describing adjusting the transfer conditions);
if the acceptable range is substantially zero,

obtaining an additional template, or
determining whether the template is defective
(see, e.g., Sawai at column 15, lines 6-13 and 36-42, describing adjusting the transfer conditions and continuing, otherwise stopping and restarting); and
if the acceptable range of the condition amount is less than the predetermined range, configuring the corresponding divided area as one of a critical area or a management area (see, e.g., Sawai at column 14, lines 8-13 and 49-55, describing a critical area where the transfer conditions for an acceptable pattern are outside of the management span).

Claim 23
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 22, further comprising inspecting the one of the critical area or management area, wherein the inspection includes at least one of: obtaining information related to one or more defects, measuring one or more film thicknesses associated with one or more transferred patterns, obtaining one or more sectional shapes of the one or more transferred patterns, or obtaining one or more pattern sizes (see, e.g., Sawai at column 13, lines 46-61, describing inspecting one or more pattern sizes).

Claim 24
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 13, wherein transferring the pattern associated with the template to the plurality of chip areas comprises transferring the pattern, based on one or more drop recipes generated using the different transfer conditions of the first parameter, to an imprint material dropped on the 

Claim 25
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 24, wherein the imprint material is a photocurable resin material (see, e.g., Sawai at column 8, lines 60-63, describing a light or photo curable resist film, and see, e.g., Ota at paragraphs [0019]–[0020], likewise describing a light or photo curable resin or resist).

Claim 26
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 13, wherein the divided areas are in a grid pattern (see, e.g., Ota at FIG. 5 and Anderson at FIG. 2, both showing the grid pattern of the divided areas).

Claim 27
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 13, wherein the plurality of chip areas are arranged in one or more semiconductor substrates (see, e.g., Sawai at FIG. 4, showing the chip areas S arranged on the wafer W, and Anderson at FIG. 1, likewise showing the chip areas 105 arranged on the substrate 100).







Claim 28
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 13, wherein the template is a single template (see, e.g., Sawai at column 8, lines 60-63 and column 10, lines 32-56, describing the photomask or template).

Claim 29
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 13, wherein the different transfer conditions are a set of experimental transfer conditions and the chip transfer condition is a manufacturing transfer condition (see, e.g., Sawai at column 10, lines 32-56, describing that the different transfer conditions are for an experimental or “test” wafer W, and column 13, lines 36-50, describing that the optimum transfer conditions are for a manufacturing or “product” wafer W).

Claim 37
Sawai teaches or suggests a pattern forming method used in manufacturing a semiconductor device, the method comprising:
dropping a resist to a first area of a first substrate and dropping a resist to a second area of the first substrate (see, e.g., column 8, lines 39-44 and column 13, lines 36-39, describing forming a resist film on a first semiconductor “product” wafer W, and see, e.g., FIG. 4, further showing a plurality of areas of the wafer); and
transferring a pattern formed in a template to a chip area after dropping the resist (see, e.g., column 8, lines 60-63 and column 13, lines 39-46, describing transferring a pattern from a photomask or template to a chip area after forming the resist film).
1 of the light exposure parameter E and a condition F1 of the focus parameter F for a second chip area and a different condition E2 of the light exposure parameter E and a different condition F2 of the focus parameter F for a third chip area).
Sawai does not expressly disclose that the conditions relate to dropping the resist and therefore does not expressly disclose dropping the resist to the first area of the first substrate under a first condition and dropping the resist to the second area of the first substrate under a second condition, and does not expressly disclose that the first area is one of divided areas of the chip area of the first substrate and the second area is another one of the divided areas of the chip area of the first substrate.
However, in an analogous art, Ota discloses transferring a pattern to a semiconductor substrate, including dropping a resin or resist (see, e.g., paragraphs [0019] and [0023]).  Ota further discloses dividing the chip area into a plurality of areas or “meshes” and determining an optimum drop amount for each of the divided areas (see, e.g., FIG. 5 and paragraphs [0022], 
Likewise, in an analogous art, Anderson discloses fabricating a semiconductor device (see, e.g., column 4, lines 32-57).  Anderson further discloses sub-dividing each of the chip areas 105 of the semiconductor substrate 100 into a plurality of regions 110 (see, e.g., FIG. 1, FIG. 2 and column 3, lines 14-29), and adjusting the fabrication process (the fabrication conditions) for each region 110, thereby “reducing within chip device parameter variations” inside each chip area 105 (see, e.g., FIG. 3 and column 4, lines 18-31).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and would have been prompted to account for areas of different pattern density within the chip area, as Ota suggests, and to account for differences within the chip area that result from the manufacturing process, as Anderson suggests.  Indeed, Anderson discloses that manufacturing processes such as disclosed in Sawai “do not always result in uniform device performance across the same chip” (see, e.g., Anderson at column 1, lines 14-23).  Likewise, Sawai discloses that the results of manufacturing processes are known to vary from the center of the wafer to the periphery, and discloses adjusting the transfer conditions for different areas of the same substrate (see, e.g., Sawai at column 16, lines 22-50).  Thus, dividing the chip area into a plurality of areas and determining different conditions for forming the resist film on each of the divided areas would have been obvious to those of ordinary skill in the art.
Accordingly, the combined teachings of the references would have suggested the claimed invention to those of ordinary skill in the art.




Claim 38
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 1, wherein the first parameter is an amount of drops at each drop position where a resist is dropped (see, e.g., Sawai at column 10, lines 32-39, describing forming a resist film on the wafer, and see, e.g., Ota at paragraphs [0019], [0025]–[0026] and [0032], describing dropping the resin or resist on the substrate with different amounts of drops).

Claim 39
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 13, wherein the first parameter is an amount of drops at each drop position where a resist is dropped (see, e.g., Sawai at column 10, lines 32-39, describing forming a resist film on the wafer, and see, e.g., Ota at paragraphs [0019], [0025]–[0026] and [0032], describing dropping the resin or resist on the substrate with different amounts of drops).

Claim 40
Sawai in view of Ota and Anderson further teaches or suggests the method according to claim 37, wherein the first parameter is an amount of drops at each drop position where a resist is dropped (see, e.g., Sawai at column 10, lines 32-39, describing forming a resist film on the wafer, and see, e.g., Ota at paragraphs [0019], [0025]–[0026] and [0032], describing dropping the resin or resist on the substrate with different amounts of drops).





Conclusion
The applicant’s amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Yigdall, whose telephone number is 571-272-3707.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Hetul Patel, is reachable at 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://portal.uspto.gov/external/portal.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL J. YIGDALL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992